 

EXHIBIT 10.20 



 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of September, 2012, among Redwood
Residential Acquisition Corporation, a Delaware corporation (“Assignor”),
Sequoia Residential Funding, Inc., a Delaware corporation (“Depositor”),
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, a federal
savings bank, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee” or the “Assignee”) under a Pooling and Servicing
Agreement dated as of September 1, 2012 (the “Pooling and Servicing Agreement”),
and Cornerstone Mortgage Company, a Texas corporation (“Cornerstone”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of September 1, 2011,
between Assignor and Cornerstone (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cornerstone pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cornerstone pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.          Cornerstone hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Cornerstone as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Cornerstone with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Cornerstone that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cornerstone that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.          Cornerstone warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Cornerstone is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          Cornerstone has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cornerstone’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cornerstone’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cornerstone is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cornerstone or its property is subject. The
execution, delivery and performance by Cornerstone of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cornerstone. This
Agreement has been duly executed and delivered by Cornerstone and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cornerstone
enforceable against Cornerstone in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cornerstone in connection with the execution, delivery or performance
by Cornerstone of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cornerstone Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Cornerstone
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel
Cornerstone to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
Cornerstone shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and Cornerstone had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Cornerstone agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 







Section or Subsection   Matter       7.03, other than 7.03(c)  

Repurchase and Substitution 


 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Cornerstone,

 

Cornerstone Mortgage Company

1177 West Loop South Suite 200

Houston, Texas 77027

Attention: Daniel Cooper

 

6

 

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-4

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

7

 

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cornerstone may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cornerstone, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cornerstone
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.          The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cornerstone hereby consents to such
exercise and enforcement.

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

8

 

 

20.         Master Servicer. Cornerstone hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cornerstone
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cornerstone shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

21.         Cornerstone acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cornerstone shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

22.         Rule 17g-5 Compliance. Cornerstone hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cornerstone in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cornerstone shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cornerstone, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cornerstone
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cornerstone’s operations
in general; provided, however, that Cornerstone shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor         By:     Name:     Title:           SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor         By:     Name:     Title:          

Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,



  Assignee         By:     Name:     Title:           CORNERSTONE MORTGAGE
COMPANY         By:     Name:     Title:  

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – Cornerstone
(SEMT 2012-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 





 

Primary
Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing
Advance
Methodology   Originator   Loan Group   Loan
Number   Amortization Type   Lien Position   HELOC
Indicator 1000383   0.002500           1001770       1050002894   1   1   0
1000383   0.002500           1001770       1110000242   1   1   0 1000383  
0.002500           1001770       1110000252   1   1   0 1000383   0.002500      
    1001770       1200004506   1   1   0 1000383   0.002500           1001770  
    1400007593   1   1   0 1000383   0.002500           1001770       1400007645
  1   1   0 1000383   0.002500           1001770       1400007704   1   1   0
1000383   0.002500           1001770       1400007801   1   1   0 1000383  
0.002500           1001770       1400007804   1   1   0 1000383   0.002500      
    1001770       1400007805   1   1   0 1000383   0.002500           1001770  
    1400007812   1   1   0 1000383   0.002500           1001770       1400007832
  1   1   0 1000383   0.002500           1001770       1400007856   1   1   0
1000383   0.002500           1001770       1400007874   1   1   0 1000383  
0.002500           1001770       1400007880   1   1   0 1000383   0.002500      
    1001770       1400008061   1   1   0 1000383   0.002500           1001770  
    1500014525   1   1   0 1000383   0.002500           1001770       3170000702
  1   1   0 1000383   0.002500           1001770       3500007638   1   1   0
1000383   0.002500           1001770       3900000606   1   1   0 1000383  
0.002500           1001770       5450001705   1   1   0 1000383   0.002500      
    1001770       5450001709   1   1   0 1000383   0.002500           1001770  
    5830000566   1   1   0 1000383   0.002500           1001770       6010000519
  1   1   0 1000383   0.002500           1001770       6030000945   1   1   0
1000383   0.002500           1001770       6010000533   1   1   0

 

 

 

 

Loan Purpose   Cash Out
Amount   Total Origination
and Discount
Points   Covered/High
Cost Loan
Indicator   Relocation Loan
Indicator   Broker
Indicator   Channel   Escrow
Indicator   Senior Loan
Amount(s)   Loan Type of
Most
Senior Lien 7                       1   0   0     3                       1   0
  0     9                       1   0   0     9                       1   4   0
    7                       1   0   0     7                       1   0   0    
7                       1   0   0     7                       1   0   0     7  
                    1   4   0     9                       1   0   0     9      
                1   0   0     9                       1   0   0     9          
            1   0   0     3                       1   0   0     9              
        1   0   0     7                       1   0   0     9                  
    1   0   0     7                       1   4   0     9                      
1   4   0     7                       1   0   0     9                       1  
4   0     7                       1   4   0     7                       1   4  
0     7                       1   4   0     9                       1   0   0  
  9                       1   0   0    

 

 

 

 

Hybrid Period of
Most Senior Lien
(in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien   Origination Date   Original Loan
Amount   Original
Interest
Rate   Original
Amortization Term   Original Term
to
Maturity   First Payment
Date
of Loan         0.00       20120620   527500.00   0.043750   360   360  
20120801         0.00       20120622   853000.00   0.037500   180   180  
20120801         0.00       20120621   788000.00   0.042500   360   360  
20120801         0.00       20120517   527300.00   0.046250   360   360  
20120701         0.00       20120529   464000.00   0.046250   360   360  
20120701         0.00       20120530   810000.00   0.042500   360   360  
20120701         0.00       20120604   875000.00   0.043750   360   360  
20120801         0.00       20120507   868000.00   0.046250   360   360  
20120701         0.00       20120507   600000.00   0.043750   360   360  
20120701         0.00       20120521   626500.00   0.045000   360   360  
20120701         0.00       20120525   623000.00   0.043750   360   360  
20120701         270000.00       20120521   908500.00   0.037500   180   180  
20120701         0.00       20120710   767300.00   0.046250   360   360  
20120901         0.00       20120608   579250.00   0.046250   360   360  
20120801         0.00       20120530   704800.00   0.045000   360   360  
20120701         0.00       20120716   872000.00   0.045000   360   360  
20120901         0.00       20120608   604000.00   0.047500   360   360  
20120801         0.00       20120622   500000.00   0.040000   360   360  
20120801         0.00       20120522   999999.00   0.042500   180   180  
20120701         0.00       20120529   753750.00   0.046250   360   360  
20120701         0.00       20120523   1340000.00   0.046250   360   360  
20120701         0.00       20120511   860000.00   0.042500   360   360  
20120701         0.00       20120625   684000.00   0.045000   360   360  
20120801         0.00       20120529   536000.00   0.045000   360   360  
20120701         0.00       20120504   907000.00   0.045000   360   360  
20120701         0.00       20120625   756700.00   0.043750   360   360  
20120801

 

 

 

 

Interest Type
Indicator   Original Interest
Only Term   Buy Down Period   HELOC Draw
Period   Current Loan
Amount   Current
Interest
Rate   Current
Payment
Amount Due   Interest Paid
Through Date   Current
Payment
Status   Index Type 1   0   0       526076.31   0.043750   2633.73   20120901  
0   0 1   0   0       845913.78   0.037500   6203.21   20120901   0   0 1   0  
0       785824.84   0.042500   3876.49   20120901   0   0 1   0   0      
525255.87   0.046250   2711.06   20120901   0   0 1   0   0       462201.25  
0.046250   2385.61   20120901   0   0 1   0   0       806640.25   0.042500  
3984.71   20120901   0   0 1   0   0       872638.41   0.043750   4368.75  
20120901   0   0 1   0   0       864635.13   0.046250   4462.73   20120901   0  
0 1   0   0       597566.52   0.043750   2995.71   20120901   0   0 1   0   0  
    624015.70   0.045000   3174.38   20120901   0   0 1   0   0       620473.22
  0.043750   3110.55   20120901   0   0 1   0   0       897161.37   0.037500  
6606.82   20120901   0   0 1   0   0       766312.31   0.046250   3944.99  
20120901   0   0 1   0   0       577755.88   0.046250   2978.15   20120901   0  
0 1   0   0       702005.19   0.045000   3571.12   20120901   0   0 1   0   0  
    870851.70   0.045000   4418.30   20120901   0   0 1   0   0       602477.16
  0.047500   3150.75   20120901   0   0 1   0   0       498556.78   0.040000  
2387.08   20120901   0   0 1   0   0       988013.30   0.042500   7522.78  
20120901   0   0 1   0   0       750324.15   0.046250   3875.33   20120901   0  
0 1   0   0       1334805.37   0.046250   6889.47   20120901   0   0 1   0   0  
    856432.85   0.042500   4230.68   20120901   0   0 1   0   0       682195.16
  0.045000   3465.73   20120901   0   0 1   0   0       533874.56   0.045000  
2715.83   20120901   0   0 1   0   0       902590.10   0.045000   4595.64  
20120901   0   0 1   0   0       754657.71   0.043750   3778.09   20120901   0  
0

 

 

 

 

ARM Look-back
Days   Gross Margin   ARM Round Flag   ARM Round Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change
Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent
Interest
Rate Reset Period   Subsequent
Interest
Rate Cap (Change
Down)   Subsequent
Interest
Rate Cap (Change
Up)                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               

 

 

 

 

Lifetime
Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization Limit   Initial Negative
Amortization
Recast
Period   Subsequent
Negative
Amortization
Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                 

 

 

 

 

Subsequent
Minimum Payment
Reset Period   Option ARM
Indicator   Options at
Recast   Initial Minimum
Payment   Current
Minimum
Payment   Prepayment
Penalty
Calculation   Prepayment
Penalty
Type   Prepayment
Penalty
Total Term   Prepayment
Penalty
Hard Term   Primary
Borrower ID                             0       219                            
0       189                             0       205                            
0       225                             0       20                             0
      224                             0       215                             0
      181                             0       176                             0
      198                             0       226                             0
      142                             0       196                             0
      256                             0       238                             0
      201                             0       59                             0  
    211                             0       188                             0  
    369                             0       323                             0  
    236                             0       170                             0  
    183                             0       213                             0  
    192

 

 

 

 

Number of
Mortgaged
Properties   Total Number of
Borrowers   Self-employment
Flag   Current ‘Other’
Monthly
Payment   Length of
Employment:
Borrower   Length of
Employment: Co-
Borrower   Years in Home   FICO Model Used   Most Recent
FICO
Date   Primary Wage
Earner
Original
FICO: Equifax 1       0       5.75   3.5   0   1         1       1       13    
  8   1         1       1       7       1   1         1       0       5.5   10  
1   1         2       0       2.5   1   0   1         1       0       20   12  
0   1         1       0       4.75   9   0   1         1       0       11   0  
0   1         2       0       3.75       0   1         1       0       10   3.75
  2.75   1         1       0       3.5   0   8   1         1       0       10  
0   6   1         1       0       0.5   20   7   1         1       0       1.5  
2.25   1.5   1         1       0       2       1   1         1       0       12
  8   0   1         1       0       4.25   0   3   1         1       0      
9.25   0   0   1         1       0       5       3   1         3       0       8
  12   0   1         2       0       6.75   12   2   1         2       0       7
  0.5   0   1         1       0       5       0   1         1       0       7.5
      0   1         1       0       3.25   0   0.6   1         1       1      
19       14   1        

 

 

 

 

Primary Wage
Earner Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian   Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary
Borrower
FICO   Most Recent
Primary
Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower                     795                                     762
                                    762                                     779
                                    770                                     796
                                    778                                     800
                                    772                                     742
                                    798                                     795
                                    766                                     796
                                    797                                     760
                                    783                                     804
                                    751                                     802
                                    780                                     768
                                    792                                     785
                                    720                                     785
               

 

 

 

 

VantageScore:
Co-
Borrower   Most Recent
VantageScore
Method   VantageScore
Date   Credit Report:
Longest Trade
Line   Credit Report:
Maximum Trade
Line   Credit Report:
Number of Trade
Lines   Credit Line Usage
Ratio   Most Recent 12-
month Pay History   Months
Bankruptcy   Months
Foreclosure                             000000000000                            
        000000000000                                     000000000000          
                          000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000        

 

 

 

 

Primary
Borrower
Wage Income   Co-Borrower
Wage
Income   Primary
Borrower
Other Income   Co-Borrower
Other
Income   All Borrower
Wage
Income   All Borrower
Total
Income   4506-T
Indicator   Borrower Income
Verification Level   Co-Borrower
Income
Verification   Borrower
Employment
Verification 8333.34   4399.83   0.00   0.00   12733.17   12733.17   1   5      
3 54162.54       0.00       54162.54   54162.54   1   4       3 36000.00      
0.00       36000.00   36000.00   1   5       3 3000.00   3653.71   5736.79  
0.00   6653.71   12390.50   1   5       3 4761.90   5999.99   2161.12   0.00  
10761.89   12923.01   1   5       3 18506.45   8030.59   0.00   0.00   26537.04
  26537.04   1   5       3 12500.00   6772.21   0.00   0.00   19272.21  
19272.21   1   5       3 18085.33   0.00   0.00   0.00   18085.33   18085.33   1
  5       3 14583.34       12770.40       14583.34   27353.74   1   5       3
1131.97   5667.50   0.00   4734.20   6799.47   11533.67   1   5       3 10416.67
  0.00   6527.78   0.00   10416.67   16944.45   1   5       3 41667.00   0.00  
16607.00   0.00   41667.00   58274.00   1   5       3 13333.34   11884.60   0.00
  0.00   25217.94   25217.94   1   5       3 17020.83   7441.72   0.00   0.00  
24462.55   24462.55   1   5       3 19600.00       0.00       19600.00  
19600.00   1   5       3 14748.00   17235.00   0.00   0.00   31983.00   31983.00
  1   5       3 26960.56   0.00   0.00   0.00   26960.56   26960.56   1   5    
  3 14791.66   0.00   0.00   0.00   14791.66   14791.66   1   5       3 30333.33
      0.00       30333.33   30333.33   1   5       3 20980.27   5921.95  
2426.00   0.00   26902.22   29328.22   1   5       3 5134.08   4167.50   9266.43
  0.00   9301.58   18568.01   1   5       3 10000.00   4060.55   25948.83   0.00
  14060.55   40009.38   1   5       3 9053.68       2416.17       9053.68  
11469.85   1   5       3 30071.00       0.00       30071.00   30071.00   1   5  
    3 2917.00   0.00   50625.89   0.00   2917.00   53542.89   1   5       3
20861.17       0.00       20861.17   20861.17   1   5       3

 

 

 

 

Co-Borrower
Employment
Verification   Borrower Asset
Verification   Co-Borrower
Asset
Verification   Liquid / Cash
Reserves   Monthly Debt All
Borrowers   Originator DTI   Fully Indexed
Rate   Qualification
Method   Percentage of Down
Payment from
Borrower Own
Funds   City     4       54989.45   4015.66   0.3154           100   Houston    
4       476362.35   9882.77   0.1825               Houston     4       107885.83
  6426.00   0.1785               Houston     4       33335.33   4589.44   0.3704
              College Station     4       576363.18   5520.71   0.4272          
100   Dallas     4       408889.23   6188.44   0.2332           100   Dallas    
4       102275.58   7934.37   0.4117           100   University Park     4      
210342.27   6973.70   0.3856           100   Dallas     4       326340.48  
8104.91   0.2963           100   Dallas     4       192632.92   5426.59   0.4705
              Dallas     4       120780.37   5656.06   0.3338              
Dallas     4       893790.46   13204.89   0.2266               Dallas     4    
  246374.95   8422.77   0.3340               University Park     4      
314209.98   5132.61   0.2098               Dallas     4       780490.79  
6205.36   0.3166               Dallas     4       432960.98   8943.63   0.2796  
        100   University Park     4       88492.64   5071.23   0.1881          
    Austin     4       54610.92   4609.08   0.3116           100   Houston     4
      114107.02   12103.00   0.3990               Mustang     4       172783.95
  13048.13   0.4449           100   Torrance     4       126872.43   8155.07  
0.4392               Park City     4       162455.44   7509.76   0.1877        
  100   Salt Lake City     4       97613.57   4450.30   0.3880           76.0614
  Greenwood Village     4       94893.73   7208.02   0.2397           100  
Dallas     4       2562428.21   12282.74   0.2294               HOUSTON     4  
    423125.96   5648.66   0.2708               Dallas

 

 

 

 

State   Postal Code   Property Type   Occupancy   Sales Price   Original
Appraised
Property Value   Original
Property
Valuation Type   Original
Property
Valuation Date   Original Automated
Valuation Model
(AVM) Model
Name   Original AVM
Confidence Score TX   77401   1   1   697500.00   730000.00   3   20120612      
  TX   77027   1   1       1550000.00   3   20120604         TX   77005   1   1
      1250000.00   3   20120613         TX   77845   1   1       740000.00   3  
20120420         TX   75205   1   1   580000.00   580000.00   3   20120418      
  TX   75205   1   1   1350000.00   1350000.00   3   20120515         TX   75225
  1   1   1250000.00   1250000.00   3   20120322         TX   75205   1   1  
1085000.00   1085000.00   3   20120417         TX   75214   1   1   800000.00  
815000.00   3   20120418         TX   75229   1   1       895000.00   3  
20120508         TX   75225   1   1       1050000.00   3   20120501         TX  
75225   1   1       3275000.00   3   20120430         TX   75205   1   1      
1085000.00   3   20120529         TX   75214   1   1       840000.00   3  
20120501         TX   75214   1   1       1015000.00   3   20120501         TX  
75225   1   1   1090000.00   1120000.00   3   20120625         TX   78731   1  
1       755000.00   3   20120403         TX   77094   1   1   800000.00  
815000.00   3   20120604         OK   73064   1   1       1350000.00   3  
20120425         CA   90505   1   1   1005000.00   1005000.00   3   20120423    
    UT   84098   7   1       2000000.00   3   20120430         UT   84103   7  
1   1075000.00   1100000.00   3   20120427         CO   80111   1   1  
855000.00   860000.00   3   20120605         TX   75208   1   1   670000.00  
675000.00   3   20120511         TX   77024   1   1       2400000.00   3  
20120417         TX   75214   1   1       1060000.00   3   20120612        

 

 

 

 

Most Recent
Property
Value2   Most Recent
Property
Valuation
Type   Most Recent
Property
Valuation
Date   Most Recent AVM
Model Name   Most Recent AVM
Confidence Score   Original CLTV   Original LTV   Original
Pledged
Assets   Mortgage
Insurance
Company Name   Mortgage
Insurance
Percent                     0.7562   0.7562   0   0   0                    
0.5503   0.5503   0   0   0                     0.6304   0.6304   0   0   0    
                0.7125   0.7125   0   0   0                     0.8000   0.8000
  0   0   0                     0.6000   0.6000   0   0   0                    
0.7000   0.7000   0   0   0                     0.8000   0.8000   0   0   0    
                0.7500   0.7500   0   0   0                     0.7000   0.7000
  0   0   0                     0.5933   0.5933   0   0   0                    
0.3598   0.2774   0   0   0                     0.7071   0.7071   0   0   0    
                0.6895   0.6895   0   0   0                     0.6943   0.6943
  0   0   0                     0.8000   0.8000   0   0   0                    
0.8000   0.8000   0   0   0                     0.6250   0.6250   0   0   0    
                0.7407   0.7407   0   0   0                     0.7500   0.7500
  0   0   0                     0.6700   0.6700   0   0   0                    
0.8000   0.8000   0   0   0                     0.8000   0.8000   0   0   0    
                0.8000   0.8000   0   0   0                     0.3779   0.3779
  0   0   0                     0.7138   0.7138   0   0   0

 

 

 

 

MI: Lender or
Borrower Paid?   Pool Insurance
Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number   Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest
(Note) Rate                                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

 

 

 

Pre-Modification
P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent
Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification I/O
Term   Forgiven
Principal
Amount   Forgiven
Interest
Amount   Number of
Modifications   Cash To/From
Brrw at
Closing   Brrw - Yrs at in
Industry                                     13                                
    13                                     20                                  
  5.5                                     2.5                                  
  20                                     4.75                                  
  11                                     3.75                                  
  10                                     3.5                                    
10                                     0.5                                    
15                                     20                                     12
                                    9                                     9.25  
                                  15                                     18    
                                7                                     7        
                            10                                     22          
                          10                                     19

 

 

 

 

CoBrrw - Yrs at in
Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary
Borrower Wage
Income (Salary)   Primary
Borrower Wage
Income (Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)   Co-Borrower
Wage Income
(Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification 15   0.00   20420701   8333.34   0.00   0.00   4399.83   0.00  
0.00   Full   Two Years   Two Months     0.00   20270701   54162.54   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
36000.00   0.00   0.00               Full   Two Years   Two Months 10   0.00  
20420601   3000.00   0.00   5736.79   3653.71   0.00   0.00   Full   Two Years  
Two Months 1   0.00   20420601   4761.90   0.00   2161.12   5999.99   0.00  
0.00   Full   Two Years   Two Months 12   0.00   20420601   18506.45   0.00  
0.00   8030.59   0.00   0.00   Full   Two Years   Two Months 9   0.00   20420701
  12500.00   0.00   0.00   6772.21   0.00   0.00   Full   Two Years   Two Months
0   0.00   20420601   18085.33   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420601   14583.34   12770.40   0.00            
  Full   Two Years   Two Months 8   0.00   20420601   1131.97   0.00   0.00  
5667.50   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
10416.67   6527.78   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0
  0.00   20270601   41667.00   0.00   16607.00   0.00   0.00   0.00   Full   Two
Years   Two Months 20   0.00   20420801   13333.34   0.00   0.00   11884.60  
0.00   0.00   Full   Two Years   Two Months 15   0.00   20420701   17020.83  
0.00   0.00   7441.72   0.00   0.00   Full   Two Years   Two Months     0.00  
20420601   19600.00   0.00   0.00               Full   Two Years   Two Months 8
  0.00   20420801   14748.00   0.00   0.00   17235.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20420701   26960.56   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   0.00   20420701   14791.66   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20270601  
30333.33   0.00   0.00               Full   Two Years   Two Months 12   0.00  
20420601   20980.27   0.00   0.00   5921.95   0.00   0.00   Full   Two Years  
Two Months 13   0.00   20420601   5134.08   9266.43   0.00   4167.50   0.00  
0.00   Full   Two Years   Two Months 1   0.00   20420601   10000.00   25948.83  
0.00   4060.55   0.00   0.00   Full   Two Years   Two Months     0.00   20420701
  9053.68   2416.17   0.00               Full   Two Years   Two Months     0.00
  20420601   30071.00   0.00   0.00               Full   Two Years   Two Months
0   0.00   20420601   2917.00   0.00   50625.89   0.00   0.00   0.00   Full  
Two Years   Two Months     0.00   20420701   20861.17   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months

 

 

 

 



MERSID   Organization 1001770   Cornerstone 1000383   RRAC/Cenlar



 

 

 

  

ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

  



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           1   Primary Servicer   The
MERS Organization ID of the company that has or will have the right to service
the loan.   General Information   Numeric – Integer   2351805   9(7)   Always  
”9999999” if Unknown         2   Servicing Fee—Percentage   Aggregate monthly
fee paid to all servicers, stated in decimal form.   General Information  
Numeric - Decimal   0.0025   9.999999   Loans without flat-dollar servicing fees
  >= 0 and < 1       Must be populated if Field 3 is Null 3   Servicing
Fee—Flat-dollar   Aggregate monthly fee paid to all servicers, stated as a
dollar amount.   General Information   Numeric – Decimal   7.5   9(3).99   Loans
with flat-dollar servicing fees   >= 0 and <= 999       Must be populated if 2
is Null 4   Servicing Advance Methodology   The manner in which principal and/or
interest are to be advanced by the servicer.   General Information   Numeric –
Integer   2   99   Always   See Coding  

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal
99 = Unknown

    5   Originator   The MERS Organization ID of the entity that lends funds to
the borrower and, in return, places a lien on the mortgage property as
collateral.   General Information   Numeric – Integer   5938671   9(7)   Always
  ”9999999” if Unknown         6   Loan Group   Indicates the collateral group
number in which the loan falls (for structures with multiple collateral groups).
Use “1” if there is only one loan group.   General Information   Text   1A  
XXXX   Always   “UNK” if Unknown         7   Loan Number   Unique National
Mortgage Loan ID Number (Vendor TBD).   General Information   Numeric – Integer
  TBD   TBD   Always   TBD       Details to be provided by Vendor 8  
Amortization Type   Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable).   Loan Type   Numeric – Integer   2  
99   Always   See Coding  

1 = Fixed

2 = Adjustable

99 = Unknown

    9   Lien Position   A number indicating the loan’s lien position (1 = first
lien, etc.).   Loan Type   Numeric – Integer   1   99   Always   >0   99 =
Unknown     10   HELOC Indicator   Indicates whether the loan is a home equity
line of credit.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    11   Loan Purpose   Indicates the purpose of the loan.   Loan Type   Numeric
– Integer   9   99   Always   See Coding   See Appendix A     12   Cash Out
Amount   Cash Out Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all
Seasoned Seconds] – [Closing Costs] – [Prepays]
For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0.   Loan Type   Numeric –
Decimal   72476.5   9(10).99   Always   >= 0         13   Total Origination and
Discount Points (in dollars)   Amount paid to the lender to increase the
lender’s effective yield and, in the case of discount points, to reduce the
interest rate paid by the borrower.   Loan Type   Numeric – Decimal   5250  
9(10).99   Always   >= 0       Typically Lines 801 and 802 of HUD Settlement
Statement 14   Covered/High Cost Loan Indicator   Indicates whether the loan is
categorized as “high cost” or “covered” according to state or federal statutes
or regulations.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    15   Relocation Loan Indicator   Indicates whether the loan is part of a
corporate relocation program.   Loan Type   Numeric – Integer   1   99   Always
  See Coding  

0 = No

1 = Yes

99 = Unknown

    16   Broker Indicator   Indicates whether a broker took the application.  
Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    17   Channel   Code indicating the source (channel) from which the Issuer
obtained the mortgage loan.   Loan Type   Numeric – Integer   2   99   Always  
See Coding  

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18   Escrow Indicator   Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date).   Loan Type   Numeric – Integer   3   99   Always   See Coding  

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19   Senior Loan Amount(s)   For non-first mortgages, the sum of the
balances of all associated senior mortgages at the time of origination of the
subordinate lien.    Mortgage Lien Info   Numeric – Decimal   611004.25  
9(10).99   If Lien Position > 1   >= 0         20   Loan Type of Most Senior
Lien   For non-first mortgages, indicates whether the associated first mortgage
is a Fixed, ARM, Hybrid, or negative amortization loan.   Mortgage Lien Info  
Numeric – Integer   2   99   If Lien Position > 1   See Coding  

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21   Hybrid Period of Most Senior Lien (in months)   For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage.   Mortgage Lien Info   Numeric – Integer   23   999  

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

  >= 0         22   Neg Am Limit of Most Senior Lien   For non-first mortgages
where the associated first mortgage features negative amortization, the maximum
percentage by which the negatively amortizing balance may increase (expressed as
a proportion of the senior lien’s original balance).   Mortgage Lien Info  
Numeric – Decimal   1.25   9.999999  

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

  >= 1 and <= 2         23   Junior Mortgage Balance   For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known).   Mortgage Lien Info   Numeric – Decimal  
51775.12   9(10).99   If Lien Position = 1 and there is a 2nd lien on the
subject property   >= 0       Subject to Regulatory Confirmation 24  
Origination Date of Most Senior Lien   For non-first mortgages, the origination
date of the associated first mortgage.   Mortgage Lien Info   Date   20090914  
YYYYMMDD   If Lien Position > 1 and there is a 2nd lien on the subject property
  “19010101” if unknown         25   Origination Date   The date of the Mortgage
Note and Mortgage/Deed of Trust   Loan Term and Amortization Type   Date  
20090914   YYYYMMDD   Always   “19010101” if unknown        



 

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           26   Original Loan Amount  
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.   Loan Term and Amortization Type   Numeric – Decimal   150000  
9(10).99   Always   >0         27   Original Interest Rate   The original note
rate as indicated on the mortgage note.   Loan Term and Amortization Type  
Numeric – Decimal   0.0475   9.999999   Always   > 0 and <= 1         28  
Original Amortization Term   The number of months in which the loan would be
retired if the amortizing principal and interest payment were to be paid each
month.   Loan Term and Amortization Type   Numeric – Integer   360   999  
Always   >= 60         29   Original Term to Maturity   The initial number of
months between loan origination and the loan maturity date, as specified on the
mortgage note.   Loan Term and Amortization Type   Numeric – Integer   60   999
  Always   >0   N/A     30   First Payment Date of Loan   The date of the first
scheduled mortgage payment to be made by the borrower as specified on the
mortgage note.   Loan Term and Amortization Type   Date   20090914   YYYYMMDD  
Always   “19010101” if unknown   N/A     31   Interest Type Indicator  
Indicates whether the interest rate calculation method is simple or actuarial.  
Loan Term and Amortization Type   Numeric – Integer   2   99   Always   See
Coding  

1= Simple

2 = Actuarial

99 = Unknown

    32   Original Interest Only Term   Original interest-only term for a loan in
months (including NegAm Loans).   Loan Term and Amortization Type   Numeric –
Integer   60   999   Always  

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

        33   Buy Down Period   The total number of months during which any buy
down is in effect, representing the accumulation of all buy down periods.   Loan
Term and Amortization Type   Numeric – Integer   65   999   Always  

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

        34   HELOC Draw Period   The original number of months during which the
borrower may draw funds against the HELOC account.   Loan Term and Amortization
Type   Numeric – Integer   24   999   HELOCs Only   >= 12 and <= 120         35
  Scheduled Loan Amount   Mortgage loan scheduled principal balance as of
cut-off date. For HELOCs, the current drawn amount.   Loan Term and Amortization
Type   Numeric – Decimal   248951.19   9(10).99   Always   >= 0         36  
Current Interest Rate   The interest rate used to calculate the current P&I or
I/O payment.   Loan Term and Amortization Type   Numeric – Decimal   0.05875  
9.999999   Always   > 0 and <= 1         37   Current Payment Amount Due   Next
Total Payment due to be collected (including principal, interest or both—but
Exclude Escrow Amounts).   Loan Term and Amortization Type   Numeric – Decimal  
1250.15   9(10).99   Always   > 0         38   Scheduled Interest Paid
Through Date       Loan Term and Amortization Type   Date   20090429   YYYYMMDD
  Always   “19010101” if unknown         39   Current Payment Status   Number of
payments the borrower is past due as of the securitization cut-off date.   Loan
Term and Amortization Type   Numeric – Integer   3   99   Always   >= 0        
40   Index Type   Specifies the type of index to be used to determine the
interest rate at each adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   18   99   ARMs Only   See Coding   See Appendix B     41   ARM
Look-back Days   The number of days prior to the interest rate adjustment date
to retrieve the index value.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   45   99   ARMs Only   >= 0 to <=99       42   Gross Margin   The
percentage stated on the mortgage note representing the spread between the ARM
Index value and the mortgage interest rate. The gross mortgage margin is added
to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.   Adjustable Rate Mortgages (ARMs)   Numeric –
Decimal   0.03   9.999999   ARMs Only   >0 and <= 1         43   ARM Round Flag
  An indicator of whether an adjusted interest rate is rounded to the next
higher ARM round factor, to the next lower round factor, or to the nearest round
factor.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer   3   9   ARMs
Only   See Coding  

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44   ARM Round Factor   The percentage to which an adjusted interest rate is
to be rounded.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.0025
or 0.00125   9.999999  

ARMs Only

Where ARM Round Flag = 1, 2, or 3

  >= 0 and < 1         45   Initial Fixed Rate Period   For hybrid ARMs, the
period between the first payment date of the mortgage and the first interest
rate adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer  
60   999   Hybrid ARMs Only   >= 1 to <=240         46   Initial Interest Rate
Cap (Change Up)   The maximum percentage by which the mortgage note rate may
increase at the first interest rate adjustment date.   Adjustable Rate Mortgages
(ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0 and <= 1   99=no
cap     47   Initial Interest Rate  Cap (Change Down)   The maximum percentage
by which the mortgage note rate may decrease at the first interest rate
adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     48   Subsequent Interest
Rate Reset Period   The number of months between subsequent rate adjustments.  
Adjustable Rate Mortgages (ARMs)   Numeric – Integer   60   999   ARMs Only  
>=0 and <= 120       0 = Loan does not adjust after initial reset 49  
Subsequent Interest Rate (Change Down)   The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     50   Subsequent Interest
Rate Cap (Change Up)   The maximum percentage by which the interest rate may
increase at each rate adjustment date after the initial adjustment.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0
and <= 1   99=no cap     51   Lifetime Maximum Rate (Ceiling)   The maximum
interest rate that can be in effect during the life of the loan.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.125   9.999999   ARMs Only   >= 0
and <= 1       =1 if no ceiling specified 52   Lifetime Minimum Rate (Floor)  
The minimum interest rate that can be in effect during the life of the loan.  
Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.015   9.999999   ARMs
Only   >= 0 and <= 1       If no floor is specified enter the greater of the
margin or 0. 53   Negative Amortization Limit   The maximum amount of negative
amortization allowed before recast is required. (Expressed as a percentage of
the original unpaid principal balance.)   Negative Amortization   Numeric –
Decimal   1.25   9.999999   Negatively Amortizing ARMs Only   >=0, and <2      
  54   Initial Negative Amortization Recast Period   The number of months in
which the payment is required to recast if the loan does not reach the
prescribed maximum balance earlier.   Negative Amortization   Numeric – Integer
  60   999   Negatively Amortizing ARMs Only   >=0         55   Subsequent
Negative Amortization Recast Period   The number of months after which the
payment is required to recast AFTER the first recast period.   Negative
Amortization   Numeric – Integer   48   999   Negatively Amortizing ARMs Only  
>=0         56   Initial Fixed Payment Period   Number of months after
origination during which the payment is fixed.   Negative Amortization   Numeric
– Integer   60   999   Negatively Amortizing Hybrid ARMs Only   >= 0 to <=120  
      57   Subsequent Payment Reset Period   Number of months between payment
adjustments after first payment reset.   Negative Amortization   Numeric –
Integer   12   999   Negatively Amortizing ARMs Only   >= 0 to <=120         58
  Initial Periodic Payment Cap   The maximum percentage by which a payment can
change (increase or decrease) in the first period.    Negative Amortization  
Numeric – Decimal   0.075   9.999999   Negatively Amortizing ARMs Only   >= 0
and < 1         59   Subsequent Periodic Payment Cap   The maximum percentage by
which a payment can change (increase or decrease) in one period after the
initial cap.    Negative Amortization   Numeric – Decimal   0.075   9.999999  
Negatively Amortizing ARMs Only   >= 0 and < 1         60   Initial Minimum
Payment Reset Period   The maximum number of months a borrower can initially pay
the minimum payment before a new minimum payment is determined.   Negative
Amortization   Numeric – Integer   12   999   Negatively Amortizing ARMs Only  
>= 0 to <=120         61   Subsequent Minimum Payment Reset Period   The maximum
number of months (after the initial period) a borrower can pay the minimum
payment before a new minimum payment is determined after the initial period.  
Negative Amortization   Numeric – Integer   12   999   Negatively Amortizing
ARMs Only   >= 0 to <=120         62   Option ARM Indicator   An indicator of
whether the loan is an Option ARM.   Negative Amortization   Numeric – Integer  
1   99   ARMs Only   See Coding  

0 = No

1 = Yes

99 = Unknown

    63   Options at Recast   The means of computing the lowest monthly payment
available to the borrower after recast.   Option ARM   Numeric – Integer   2  
99   Option ARMs Only   N/A  

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64   Initial Minimum Payment   The initial minimum payment the borrower is
permitted to make.   Option ARM   Numeric – Decimal   879.52   99   Option ARMs
Only   >=0         65   Current Minimum Payment   Current Minimum Payment (in
dollars).   Negative Amortization   Numeric – Decimal   250   9(10).99   Option
ARMs Only   >= 0        

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           66   Prepayment Penalty
Calculation   A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term.   Prepayment Penalties  
Numeric – Integer   12   99   Always   See Coding   See Appendix C     67  
Prepayment Penalty Type  

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

 

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.    

  Prepayment Penalties   Numeric – Integer   1   99   All loans with Prepayment
Penalties (i.e., loans for which Field 66 = something other than “0”)   See
Coding  

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68   Prepayment Penalty Total Term   The total number of months that the
prepayment penalty may be in effect.   Prepayment Penalties   Numeric – Integer
  60   999   All loans with Prepayment Penalties (i.e., loans for which Field 66
= something other than “0”)   >0 to <=120         69   Prepayment Penalty Hard
Term   For hybrid prepayment penalties, the number of months during which a
“hard” prepayment penalty applies.   Prepayment Penalties   Numeric – Integer  
12   999   Loans with Hybrid Prepayment Penalties (i.e., loans for which Field
67 = “3”)   >= 0 to <=120         70   Primary Borrower ID   A lender-generated
ID number for the primary borrower on the mortgage   Borrower   Numeric- Integer
  123456789   999999999   Always   >0       Used to identify the number of times
a single borrower appears in a given deal. 71   Number of Mortgaged Properties  
The number of residential properties owned by the borrower that currently secure
mortgage loans.   Borrower   Numeric – Integer   1   99   Always   > 0        
72   Total Number of Borrowers   The number of Borrowers who are obligated to
repay the mortgage note.   Borrower   Numeric – Integers   2   99   Always   > 0
        73   Self-employment Flag   An indicator of whether the primary borrower
is self-employed.   Borrower   Numeric – Integer   1   99   Always   See Coding
 

0 = No

1 = Yes

99 = Unknown

    74   Current ‘Other’ Monthly Payment   The aggregate of all payments
pertaining to the subject property other than principal and interest (includes
common charges, condo fees, T&I, HOA, etc.), whether escrowed or not.   Loan
Term and Amortization Type   Numeric – Decimal   1789.25   9(10).99   Always   >
0         75   Length of Employment: Borrower   The number of years of service
with the borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   Always   >=0   99 = Retired,
None employment income soure (social security, trust income, dividends, etc.)  
  76   Length of Employment: Co-Borrower   The number of years of service with
the co-borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   If “Total Number of Borrowers”
> 1   >= 0   99 = Retired, None employment income soure (social security, trust
income, dividends, etc.)     77   Years in Home   Length of time that the
borrower has been at current address.   Borrower Qualification   Numeric –
Decimal   14.5   99.99   Refinances of Primary Residences Only (Loan Purpose =
1, 2, 3, 4, 8 or 9)   > 0         78   FICO Model Used   Indicates whether the
FICO score was calculated using the Classic, Classic 08, or Next Generation
model.   Borrower Qualification   Numeric – Integer   1   99   If a FICO score
was obtained   See Coding  

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79   Most Recent FICO Date   Specifies the date on which the most recent
FICO score was obtained   Borrower Qualification   Date   20090914   YYYYMMDD  
If a FICO score was obtained   “19010101” if unknown       Issuers unable to
Provide may Rep and Warrant that the FICO score used for underwriting was not
more than 4 months old at the date of issuance. 80   Primary Wage Earner
Original FICO:  Equifax   Equifax FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         81   Primary Wage Earner
Original FICO:  Experian   Experian FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         82   Primary Wage Earner
Original FICO:  TransUnion   TransUnion FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         83   Secondary Wage Earner
Original FICO:  Equifax   Equifax FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         84   Secondary Wage Earner Original
FICO:  Experian   Experian FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         85   Secondary Wage Earner Original
FICO: TransUnion   TransUnion FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         86   Most Recent Primary Borrower
FICO   Most Recent Primary Borrower FICO score used by the lender to approve the
loan.   Borrower Qualification   Numeric – Integer   720   9999   If a FICO
score was obtained   >= 350 and <= 850         87   Most Recent Co-Borrower FICO
  Most Recent Co-Borrower FICO score used by the lender to approve the loan.  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         88   Most Recent FICO Method   Number
of credit repositories used to update the FICO Score.   Borrower Qualification  
Numeric – Integer   2   9   If a FICO score was obtained   >0         89  
VantageScore: Primary Borrower   Credit Score for the Primary Borrower used to
approve the loan and obtained using the Vantage credit evaluation model.  
Borrower Qualification   Numeric – Integer   720   9999   If a Vantage Credit
Score was obtained   >= 501 and <= 990         90   VantageScore: Co-Borrower  
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.   Borrower Qualification   Numeric – Integer  
720   9999   If a VantageScore was obtained AND “Total Number of Borrowers” > 1
  >= 501 and <= 990         91   Most Recent VantageScore Method   Number of
credit repositories used to update the Vantage Score.   Borrower Qualification  
Numeric – Integer   2   9   If a Vantage Credit Score was obtained   >0        
92   VantageScore Date   Date Vantage Credit Score was obtained.   Borrower
Qualification   Date   20090914   YYYYMMDD   If a Vantage Credit Score was
obtained   “19010101” if unknown         93   Credit Report: Longest Trade Line
  The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.   Borrower
Qualification   Numeric – Integer   999   999   Always   > =0       Subject to
Regulatory Confirmation 94   Credit Report: Maximum Trade Line   The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower.   Borrower Qualification   Numeric –
Decimal   339420.19   9(10).99   Always   >=0       Subject to Regulatory
Confirmation 95   Credit Report: Number of Trade Lines   A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower.   Borrower Qualification  
Numeric – Integer   57   999   Always   >=0       Subject to Regulatory
Confirmation 96   Credit Line Usage Ratio   Sum of credit balances divided by
sum of total open credit available.   Borrower Qualification   Numeric – Decimal
  0.27   9.999999   Always   >= 0 and <= 1       Subject to Regulatory
Confirmation 97   Most Recent 12-month Pay History   String indicating the
payment status per month listed from oldest to most recent.   Borrower
Qualification   Text   77X123200001   X(12)   Always   See Coding  

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98   Months Bankruptcy   Number of months since any borrower was discharged
from bankruptcy. (Issuers unable to provide this information may rep and warrant
that at least x years—as specified in the loan program—have passed since most
recent discharge from bankruptcy.)   Borrower Qualification   Numeric – Integer
  12   999   If Borrower has ever been in Bankruptcy   >= 0       Blank =
Borrower is not known to have been in bankruptcy 99   Months Foreclosure  
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)   Borrower Qualification  
Numeric – Integer   12   999   If Borrower has ever been in Foreclosure   >= 0  
    Blank = Borrower is not known to have been in foreclosure 100   Primary
Borrower Wage Income   Monthly base wage income for primary borrower.   Borrower
Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0         101  
Co-Borrower Wage Income   Monthly base wage income for all other borrowers.  
Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         102   Primary Borrower Other Income   Monthly
Other (non-wage) income for primary borrower. (This figure should include net
rental income and be reduced by any net rental loss.)   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         103   Co-Borrower
Other Income   Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         104   All Borrower Wage Income   Monthly income
of all borrowers derived from base salary only.   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         105   All Borrower
Total Income   Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0  
      106   4506-T Indicator   A yes/no indicator of whether a Transcript of Tax
Return (received pursuant to the filing of IRS Form 4506-T) was obtained and
considered.   Borrower Qualification   Numeric – Integer   1   99   Always   See
Coding  

0 = No

1 = Yes

99 = Unknown

    107   Borrower Income Verification Level   A code indicating the extent to
which the borrower’s income has been verified:   Borrower Qualification  
Numeric – Integer   1   9   Always   See Coding 1 = Not Stated, Not Verified    
        Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev.
Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried) Level 5 Income
Verification = 24 months income verification (W-2s, pay stubs, bank statements
and/or tax returns**) *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
      o CPA name & phone number shown on the Preparer section of the tax return
      o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)                           2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)  

   

 

 

 

 



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           108   Co-Borrower Income
Verification   A code indicating the extent to which the co-borrower’s income
has been verified:   Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX
RETURNS* (Prev. Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried)  
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**) *For self-employed borrowers:  Level 4
Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file) 
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)   Borrower Qualification   Numeric – Integer   2   9   If “Total
Number of Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified 

2 = Stated, Not Verified 

3 = Stated, “Partially” Verified 

4 = Stated, “Level 4” Verified (as defined) 

5 = Stated, “Level 5” Verified (as defined) 

    109   Borrower Employment Verification   A code indicating the extent to
which the primary borrower’s employment has been verified:    Level 3 Verified =
Direct Independent Verification with a third party of the borrower’s current
employment.     Borrower Qualification   Numeric – Integer   2   9   Always  
See Coding   1 = Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated,
Level 3 Verified (as defined)       110   Co-Borrower Employment Verification  
A code indicating the extent to which the co-borrower’s employment has been
verified:     Level 3 Verified = Direct Independent Verification with a third
party of the co-borrower’s current employment.   Borrower Qualification  
Numeric – Integer   1   9   If “Total Number of Borrowers” > 1   See Coding   1
= Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated, Level 3
Verified (as defined)     111   Borrower Asset Verification  

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

   Level 4 Verified = 2 months of bank statements/balance documentation (written
or electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   3   9   Always   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112   Co-Borrower Asset Verification  

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:  

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   2   9   If “Total Number of
Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113   Liquid / Cash Reserves   The actual dollar amount of remaining
verified liquid assets after settlement. (This should not include cash out
amount of subject loan.)   Borrower Qualification   Numeric – Decimal   3242.76
  9(9).99   Always   >= 0         114   Monthly Debt All Borrowers   The
aggregate monthly payment due on other debt (excluding only installment loans
with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).  
Borrower Qualification   Numeric – Decimal   3472.43   9(9).99   Always   >= 0  
      115   Originator DTI   Total Debt to income ratio used by the originator
to qualify the loan.   Borrower Qualification   Numeric – Decimal   0.35  
9.999999   Always   >= 0 and >= 1         116   Fully Indexed Rate   The fully
indexed interest rate as of securitization cut-off.   Borrower Qualification  
Numeric – Decimal   0.0975   9.999999   ARMs Only   >= 0 and >= 1         117  
Qualification Method   Type of mortgage payment used to qualify the borrower for
the loan.   Borrower Qualification   Numeric – Integer   3   99   Always   See
Coding  

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118   Percentage of Down Payment from Borrower Own Funds   Include only
borrower funds, do not include any gift or borrowed funds. (Issuers may provide
the actual percentage for each loan, or the guideline percentage and note
departure concentration on the transaction summary.)   Borrower Qualification  
Numeric – Decimal   0.5   9.999999   Purchase Loans Only   >= 0 and >= 1        
119   City   The name of the city.   Subject Property   Text   New York   X(45)
  Always   Unk=Unknown         120   State   The name of the state as a 2-digit
Abbreviation.   Subject Property   Text   NY   XX   Always   See Coding   See
Appendix H     121   Postal Code   The postal code (zip code in the US) where
the subject property is located.   Subject Property   Text   10022   X(5)  
Always   Unk=Unknown         122   Property Type   Specifies the type of
property being used to secure the loan.   Subject Property   Numeric – Integer  
11   99   Always   See Coding   See Appendix D     123   Occupancy   Specifies
the property occupancy status (e.g., owner-occupied, investment property, second
home, etc.).   Subject Property   Numeric – Integer   4   9   Always   See
Coding   See Appendix E     124   Sales Price   The negotiated price of a given
property between the buyer and seller.   Subject Property   Numeric – Decimal  
450000.23   9(10).99   Purchase Loans Only   > 0         125   Original
Appraised Property Value   The appraised value of the property used to approve
the loan.   Subject Property   Numeric – Decimal   550000.23   9(10).99   Always
  > 0         126   Original Property Valuation Type   Specifies the method by
which the property value (at the time of underwriting) was reported.   Subject
Property   Numeric – Integer   8   99   Always   See Coding   See Appendix F    
127   Original Property Valuation Date   Specifies the date on which the
original property value (at the time of underwriting) was reported. (Issuers
unable to provide may Rep and Warrant that the appraisal used for underwriting
was not more than x days old at time of loan closing.)   Subject Property   Date
  20090914   YYYYMMDD   Always   “19010101” if unknown         128   Original
Automated Valuation Model (AVM) Model Name   The name of the AVM Vendor if an
AVM was used to determine the original property valuation.   Subject Property  
Numeric – Integer   1   99   Always   See Appendix I   See Appendix I     129  
Original AVM Confidence Score   The confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.74   9.999999   If AVM Model
Name (Field 127) > 0   >= 0 to <= 1         130   Most Recent Property Value[1]
  If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.   Subject Property   Numeric – Decimal   500000
  9(10).99   If updated value was obtained subsequent to loan approval   > 0    
    131   Most Recent Property Valuation Type   If an additional property
valuation was obtained after the valuation used for underwriting purposes, the
method by which the property value was reported.   Subject Property   Numeric –
Integer   6   9   If updated value was obtained subsequent to loan approval  
See Coding   See Appendix F     132   Most Recent Property Valuation Date  
Specifies the date on which the updated property value was reported.   Subject
Property   Date   20090914   YYYYMMDD   If updated value was obtained subsequent
to loan approval   “19010101” if unknown         133   Most Recent AVM Model
Name   The name of the AVM Vendor if an AVM was used to determine the updated
property valuation.   Subject Property   Numeric – Integer   19   99   If
updated value was obtained subsequent to loan approval   See Coding   See
Appendix I     134   Most Recent AVM Confidence Score   If AVM used to determine
the updated property valuation, the confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.85   9.999999   If “Most
Recent AVM Model Name” > 0   >= 0 to <= 1         135   Original CLTV   The
ratio obtained by dividing the amount of all known outstanding mortgage liens on
a property at origination by the lesser of the appraised value or the sales
price.  The value is then truncated to four decimal places.   Loan-to-Value
(LTV)   Numeric – Decimal   0.96   9.999999   Always   >= 0 and <= 1.5        
136   Original LTV   The ratio obtained by dividing the original mortgage loan
amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places.   Loan-to-Value (LTV)   Numeric – Decimal   0.8   9.999999
  Always   >= 0 and <= 1.25         137   Original Pledged Assets   The total
value of assets pledged as collateral for the loan at the time of origination.
Pledged assets may include cash or marketable securities.   Loan-to-Value (LTV)
  Numeric – Decimal   75000   9(10).99   Always   >=0         138   Mortgage
Insurance Company Name   The name of the entity providing mortgage insurance for
a loan.   Mortgage Insurance   Numeric – Integer   3   99   Always   See Coding
  See Appendix G     139   Mortgage Insurance Percent   Mortgage Insurance
coverage percentage.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  “Mortgage Insurance Company Name” > 0   >= 0 to <= 1         140   MI: Lender
or Borrower Paid?   An indicator of whether mortgage insurance is paid by the
borrower or the lender.   Mortgage Insurance   Numeric – Integer   1   99  
“Mortgage Insurance Company Name” > 0   See Coding  

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

   



 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           141   Pool Insurance Co. Name
  Name of pool insurance provider.   Mortgage Insurance   Numeric – Integer   8
  99   Always   See Coding   See Appendix G     142   Pool Insurance Stop Loss %
  The aggregate amount that a pool insurer will pay, calculated as a percentage
of the pool balance.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  Pool MI Company > 0   >= 0 to <= 1         143   MI Certificate Number   The
unique number assigned to each individual loan insured under an MI policy.  
Mortgage Insurance   Text   123456789G   X(20)   MI Company   UNK = Unknown    
                  > 0       144  

Updated DTI

(Front-end)

  Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1         145  
Updated DTI
(Back-end)   Updated back-end DTI ratio (total monthly debt expense divided by
total monthly income) used to qualify the loan modification.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1      
  146   Modification Effective Payment Date   Date of first payment due post
modification.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Date   20090914   YYYYMMDD   Modified Loans Only  
“19010101” if unknown         147   Total Capitalized Amount   Amount added to
the principal balance of a loan due to the modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   12000   9(10).99   Modified Loans Only   >= 0         148   Total
Deferred Amount   Any non-interest-bearing deferred amount (e.g., principal,
interest and fees).   Loan Modifications (Pertains only to loans modified for
loss mitigation purposes)   Numeric – Decimal   12000   9(10).99   Modified
Loans Only   >= 0         149   Pre-Modification Interest (Note) Rate  
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.   Loan Modifications (Pertains only to loans modified
for loss mitigation purposes)   Numeric – Decimal   0.075   9.999999   Modified
Loans Only   >= 0 to <= 1         150   Pre-Modification P&I Payment   Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   2310.57  
9(10).99   Modified Loans Only   > 0         151   Pre-Modification Initial
Interest Rate Change Downward Cap   Maximum amount the rate can adjust downward
on the first interest rate adjustment date (prior to modification) – Only
provide if the rate floor is modified.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   0.015  
9.999999   Modified Loans Only   >= 0 to <= 1         152   Pre-Modification
Subsequent Interest Rate Cap   Maximum increment the rate can adjust upward
AFTER the initial rate adjustment (prior to modification) – Only provide if the
Cap is modified.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Numeric – Decimal   0.015   9.999999   Modified Loans
Only   >= 0 to <= 1         153   Pre-Modification Next Interest Rate Change
Date   Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date).   Loan Modifications (Pertains only to loans
modified for loss mitigation purposes)   Date   20090914   YYYYMMDD   Modified
Loans Only   “19010101” if unknown         154   Pre-Modification I/O Term  
Interest Only Term (in months) preceding The Modification Effective Payment
Date.   Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)   Numeric – Integer   36   999   Modified Loans Only   >= 0 to <= 120
        155   Forgiven Principal Amount   The sum total of all principal balance
reductions (as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         156  
Forgiven Interest Amount   The sum total of all interest incurred and forgiven
(as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         157  
Number of Modifications   The number of times the loan has been modified.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Integer   1   9   Modified Loans Only   >= 0         158   Cash
To/From Brrw at Closing   Indicates the amount of cash the borrower(s) paid into
or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]      
Numeric – Decimal   100000.01   9(10).99                 159   Brrw - Yrs at in
Industry   Number of years the primary borrower has been working in their
current industry       Numeric – Decimal   9.9   9.999999                 160  
CoBrrw - Yrs at in Industry   Number of years the co-borrower has been working
in their current industry       Numeric – Decimal   8   9.999999                
161   Junior Mortgage Drawn Amount   Applicable if the subject loan is a first
mortgage.   At the time of origination for the subject loan, the sum of the
outstanding balance(s) for any junior mortgages (HELOCs and closed-end).      
Numeric – Decimal   100000.01   9(10).99                 162   Maturity Date  
Maturity date of mortgage       Date   20420501   YYYYMMDD                 163  
Primary Borrower Wage Income (Salary)   The primary borrower's salary wage
income       Numeric – Decimal   10000.44   9(10).99                 164  
Primary Borrower Wage Income (Bonus)   The primary borrower's bonus wage income
      Numeric – Decimal   10000.44   9(10).99                 165   Primary
Borrower Wage Income (Commission)   The primary borrower's commission wage
income       Numeric – Decimal   10000.44   9(10).99                 166  
Co-Borrower Wage Income (Salary)   The coborrower's salary wage income      
Numeric – Decimal   10000.44   9(10).99                 167   Co-Borrower Wage
Income (Bonus)   The coborrower's bonus wage income       Numeric – Decimal  
10000.44   9(10).99                 168   Co-Borrower Wage Income (Commission)  
The coborrower's commission wage income       Numeric – Decimal   10000.44  
9(10).99                 169   Originator Doc Code   Documentation Code value as
presented by the seller.       Text   Full   XXXX                 170   RWT
Income Verification   Internal Redwood Derived field.  Due Diligence / Trade
Desk derived value indicating the level of primary borrower asset verification  
    Text   2 Years   XXXX                 171   RWT Asset Verification  
Internal Redwood Derived field.  Due Diligence / Trade Desk derived value
indicating the level of primary borrower Income verification       Text   2
Months   XXXX                 MH-1   Real Estate Interest   Indicates whether
the property on which the manufactured home is situated is owned outright or
subject to the terms of a short- or long-term lease. (A long-term lease is
defined as a lease whose term is greater than or equal to the loan term.)  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2   Community Ownership Structure   If the manufactured home is situated
in a community, a means of classifying ownership of the community.  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Public Institutional

2 = Public Non-Institutional 3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3   Year of Manufacture   The year in which the home was manufactured
(Model Year — YYYY Format). Required only in cases where a full appraisal is not
provided.   Manufactured Housing   Numeric – Integer   2006   YYYY  
Manufactured Housing Loans Only   1901 = Unavailable         MH-4   HUD Code
Compliance  Indicator (Y/N)   Indicates whether the home was constructed in
accordance with the 1976 HUD code. In general, homes manufactured after 1976
comply with this code.   Manufactured Housing   Numeric – Integer   1   9  
Manufactured Housing Loans Only   See Codes  

0 = No

1 = Yes
99 = Unavailable

    MH-5   Gross Manufacturer’s Invoice Price   The total amount that appears on
the manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees).   Manufactured Housing   Numeric – Decimal  
72570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-6   LTI
(Loan-to-Invoice) Gross   The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5).   Manufactured Housing   Numeric –
Decimal   0.75   9.999999   Manufactured Housing Loans Only   >= 0 to <= 1      
  MH-7   Net Manufacturer’s Invoice Price   The Gross Manufacturer’s Invoice
Price (Field MH-5) minus intangible costs, including: transportation,
association, on-site setup, service, and warranty costs, taxes, dealer
incentives, and other fees.   Manufactured Housing   Numeric – Decimal  
61570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-8   LTI
(Net)   The ratio of the loan amount divided by the Net Manufacturer’s Invoice
Price (Field MH-7).   Manufactured Housing   Numeric – Decimal   0.62   9.999999
  Manufactured Housing Loans Only   >= 0 to <= 1         MH-9   Manufacturer
Name   The manufacturer of the subject property. (To be applied only in cases
where no appraised value/other type of property valuation is available.)  
Manufactured Housing   Text   “XYZ Corp”   Char (100)   Manufactured Housing
Loans Only (where no appraised value is provided)   MH Manufacturer name in
double quotation marks         MH-10   Model Name   The model name of the
subject property. (To be applied only in cases where no appraised value/other
type of property valuation is available.)   Manufactured Housing   Text  
“DX5-916-X”   Char (100)   Manufactured Housing Loans Only (where no appraised
value is provided)   MH Model name in double quotation marks         MH-11  
Down Payment Source   An indicator of the source of the down payment used by the
borrower to acquire the property and qualify for the mortgage.   Manufactured
Housing   Numeric – Integer   2   99   Manufactured Housing Loans Only   See
Codes  

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu
4 = Other

99 = Unavailable

    MH-12   Community/Related Party Lender (Y/N)   An indicator of whether the
loan was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located.   Manufactured
Housing   Numeric – Integer   1   99   Manufactured Housing Loans Only   See
Codes   0 = No
1 = Yes
99 = Unavailable     MH-13   Defined Underwriting Criteria (Y/N)   An indicator
of whether the loan was made in accordance with a defined and/or standardized
set of underwriting criteria.   Manufactured Housing   Numeric – Integer   1  
99   Manufactured Housing Loans Only   See Codes   0 = No
1 = Yes
99 = Unavailable     MH-14   Chattel Indicator   An Indicator of whether the
secured property is classified as chattel or Real Estate.   Manufactured Housing
  Numeric – Integer   1   99   Manufactured Housing Loans Only   See Codes   0 =
Real Estate
1 = Chattel  
99 = Unavailable    

 

 

 



 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.19

 

 

 

